Case: 14-60441      Document: 00513041270         Page: 1    Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60441
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 13, 2015
KONINEDOU FONTA WALKER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

FFVA MUTUAL INSURANCE COMPANY; STATE FARM INSURANCE
COMPANY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CV-301


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Koninedou Fonta Walker appeals the district court’s dismissal of his
lawsuit against FFVA Mutual Insurance Company (FFVA) and the dismissal
of, and grant of summary judgment for, State Farm Insurance Company (State
Farm) for injuries he sustained during an on-the-job motor vehicle accident.
Walker has abandoned his claims against FFVA by failing to brief them. See



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60441      Document: 00513041270   Page: 2   Date Filed: 05/13/2015


                                 No. 14-60441

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
Cnty. Deputy Sheriff Abner, 813 F.3d 744, 748 (5th Cir. 1987).
      With respect to his claims against State Farm, Walker has failed to show
that the district court erred in granting summary judgment in State Farm’s
favor. We review a grant of summary judgment de novo, using the same
standard as that employed by the district court. Carnaby v. City of Houston,
636 F.3d 183, 187 (5th Cir. 2011). Summary judgment is appropriate “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law,” FED. R. CIV. P. 56(a), and
may not be thwarted by conclusional allegations, unsupported assertions, or
presentation of only a scintilla of evidence. Hathaway v. Bazany, 507 F.3d 312,
319 (5th Cir. 2007).
      Mississippi law prohibits direct actions by third parties against
insurance companies, except where the third party brings a declaratory action
against an insurer who has denied coverage or has indicated that it may deny
coverage. MISS. R. CIV. P. 57(b)(2); Mississippi Mun. Liab. Plan v. Jordan, 863
So. 2d 934, 942 (Miss. 2003). State Farm’s documentary evidence, including
an affidavit from its employee, unequivocally establishes that State Farm has
not denied coverage or indicated that it will deny coverage. Although Walker
argues that a letter his attorney sent to State Farm establishes a denial of
coverage, his argument is contradicted by the record evidence, including the
letter he references.    Because Walker failed to put forward any evidence
suggesting the existence of a disputed material fact regarding State Farm’s
coverage decision, the district court did not err in granting summary judgment
in favor of State Farm since Walker’s suit against State Farm was prohibited
under Mississippi law. See FED. R. CIV. P. 56(a); Jordan, 863 So. 2d at 942.
      AFFIRMED.



                                       2